Citation Nr: 0530343	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-08 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 60 
percent for degenerative disc disease of the lumbosacral 
spine.  

2. Entitlement to a higher initial rating for coronary artery 
disease, currently rated as 60 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1976 to 
May 1980 and from February 1991 to April 1991.  He also 
performed active duty for training at various times between 
May 1980 and February 1991 and after April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied an increased rating for degenerative disc 
disease of the lumbosacral spine and denied an increased 
rating for hypertension.  This appeal also arises from an 
April 2002 RO rating decision that denied entitlement to 
service connection for diabetes mellitus. 

In a January 2002 rating decision, the RO granted an 
increased (60 percent) rating for degenerative disc disease 
of the lumbosacral spine, continued the 10 percent rating for 
hypertension, and granted a separate 10 percent rating for 
coronary artery disease secondary to hypertension.  In an 
April 2002 rating decision, the RO assigned a 60 percent 
rating for coronary artery disease and immediately issued a 
supplemental statement of the case that discusses the 60 
percent rating.  The 60 percent rating for coronary artery 
disease is also on appeal, as it is intertwined with the 
evaluation of hypertension (or hypertensive cardiovascular 
disease).  Inasmuch as higher evaluations are potentially 
available for degenerative disc disease, coronary artery 
disease, and hypertension, the appeals remain viable.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The appeal for a disability rating in excess of 60 percent 
for coronary artery disease stems from a disagreement with 
the initial rating after service connection was established, 
as distinguished from a claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

The issues of a higher initial rating for coronary artery 
disease and for increased ratings for hypertension and 
degenerative disc disease are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.

The RO must issue a supplemental statement of the case when 
evidence is submitted after the most recent statement of the 
case or supplemental statement of the case and before the 
case is certified to the Board.  38 C.F.R. § 19.31.  In this 
case, the RO issued a statement of the case discussing 
service connection for diabetes mellitus in September 2002.  
Relevant evidence has been submitted since that time and the 
veteran did not waive his right to initial RO review of that 
evidence.  However, because service connection will be 
granted in the decision below, a remand for issuance of a 
supplemental statement of the case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 


FINDING OF FACT

There is competent medical evidence that the veteran's 
diabetes mellitus is proximally due to, or aggravated, by his 
service-connected lumbar spine degenerative disc disease.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, his 
diabetes mellitus is proximately due to, or aggravated, by 
service-connected lumbar spine degenerative disc disease.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.310(a) (2005). 



-
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Background

The veteran's service medical records (SMRs) are negative for 
diabetes mellitus.  

In a March a 1992 rating decision, degenerative disc disease 
was rated 40 percent disabling under Diagnostic Code 5293.  A 
July 2000 VA computerized tomography (CT) study showed 
extensive facet joint disease at the L4 and L5 levels, a 
bulging disc at L4-5, and spinal stenosis at L3 through L5.  

According to an August 2000 VA outpatient treatment report, a 
physician explained to the veteran that his obesity was 
placing excessive forces on his vertebra, which contributed 
to his pain.  It was also noted that this pain interfered 
with activities of daily living.  

Another August 2000 outpatient treatment report reflects that 
the veteran had undergone 6 epidural injections in the past 4 
years with temporary relief.  Back pain radiating to the left 
lower extremity was 8 on a ten-point scale.   

An October 2000 VA outpatient treatment report reflects a 2-
year history of diabetes mellitus, previously well-controlled 
by oral agents, but currently worsening with 20 pounds of 
weight gain and a sedentary life.  A diabetic nutrition 
consultation was planned.  Another October 2000 VA outpatient 
treatment report notes that lumbar pain interfered with 
activities of daily living.  

A February 2001 VA outpatient treatment report reflects that 
non-insulin dependent diabetes mellitus was "probably 
related to : obesity."  The report reflects that low back 
pain was caused by disc disease and herniated nucleus 
pulposis.  The report also states, "[H]as had significant 
pain and need for analgesics and PT.  Has been unable to 
exercise due to above."  

In May 2001, the veteran requested service connection for 
diabetes mellitus and claimed that his advancing body weight 
caused or accelerated the onset of diabetes mellitus.  He 
further claimed that weight gain was secondary to the 
service-connected back condition, as his painful back 
precluded effective exercise.  

A July 2001 VA outpatient treatment report reflects epidural 
steroid injections for control of low back pain and 
prescriptions for Celebrex(r) and Percocet(r) for back pain.  
Another July 2001 VA outpatient treatment report and a 
November 2001 report essentially repeated that information.  
In those reports, the veteran's physician opined that non-
insulin dependent diabetes mellitus was "probably related to 
: obesity", that low back pain was due to disc disease and 
herniated nucleus pulposis, and that the veteran, "[H]as had 
significant pain and need for analgesics and PT.  Has been 
unable to exercise due to above."  

The veteran underwent a VA diabetes mellitus compensation 
examination in February 2002.  The physician noted that the 
claims files were not available for review.  The physician 
mentioned that body weight and a back condition precluded any 
stress testing, and that the veteran's METs were about 5.  
The diagnoses included Type 2 diabetes mellitus and obesity.

In May 2002, a VA physician again reported that non-insulin 
dependent diabetes mellitus was "probably related to : 
obesity", that low back pain was due to disc disease and 
herniated nucleus pulposis, and that the veteran, "[H]as had 
significant pain and need for analgesics and PT.  Has been 
unable to exercise due to above."  

In July 2002, the veteran reported that two VA physicians had 
indicated that diabetes mellitus had been caused by weight 
gains that had occurred since he injured his back during 
active service.

In a September 2002 VA report, a VA physician again opined 
that non-insulin dependent diabetes mellitus was "probably 
related to : obesity", that low back pain was due to disc 
disease and herniated nucleus pulposis, and that the veteran, 
"[H]as had significant pain and need for analgesics and PT.  
Has been unable to exercise due to above."  

The veteran argued in an October 2002 substantive appeal, 
that his two VA treating physicians, one of whom was an 
endocrinologist, had agreed that diabetes mellitus was a 
direct result of weight gain that was caused by inability to 
exercise due to skeletal pain.

On the occasion of a November 2002 RO hearing, the veteran 
testified before a VA hearing officer that diabetes mellitus 
began in or around 1997.  He testified that his VA 
endocrinologist and another VA physician both felt that his 
painful back disability had caused diabetes.  

The veteran underwent a VA general medical examination in 
June 2003.  The examiner noted that another VA physician 
provided primary medical care for diabetes.  The physician 
noted that the veteran could not perform strenuous work.  

In a July 2003 addendum opinion, the VA examiner who 
performed the February 2002 VA compensation and pension 
examination report noted that the question to be addressed 
was whether it was as likely as not that the veteran's 
diabetes was due to obesity caused by inability to exercise 
due to the veteran's service-connected back condition.  

In response the physician reported, "Obesity and lack of 
exercise are known risk factors for the development of 
diabetes in individuals who are genetically predisposed to 
diabetes.  In this individual, they clearly are contributory 
factors to the development of diabetes."  The physician 
added, "However, I am unable to ascertain the extend [sic] 
to which the patient's weight gain and failure to exercise 
subsequent to his injury on 22/9/01, is secondary to the back 
injury alone, or exacerbated by bouts of major depression and 
medication utilization."

A May 2004 VA outpatient treatment report reflects that the 
veteran's attending physician felt that diabetes mellitus was 
probably related to the veteran's obesity that had worsened 
due to inability to exercise sufficiently to lose weight.  
The physician attributed inability to exercise to the 
service-connected back injury.  

In a June 2004 outpatient treatment report, the veteran's 
treating VA physician repeated the May 2004 opinion.  

The veteran testified before the undersigned in May 2005 that 
he believed that his service-connected back disability was 
the underlying cause of his diabetes mellitus and that his VA 
physicians tended to agree with him.  

Analysis 

Service connection is warranted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  In the case of aggravation, such secondary 
disorder is compensable only to the degree of disability over 
and above the degree of disability which would exist without 
such aggravation.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439, 448, 449 (1995).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, in pertinent part, that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) refers 
to impairment of earning capacity, and that such definition 
mandates that any additional impairment resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.

The veteran has submitted competent medical evidence of a 
chain of significant events that causally relate his painful, 
service-connected degenerative disc disease to the onset of, 
or aggravation of, diabetes mellitus.  The favorable opinions 
offered by medical professionals are plausible and the 
factual underpinnings appear to be correct.  The Board finds 
the opinions persuasive for those reasons.  Moreover, the 
July 2003 addendum opinion reflects that the examiner could 
not separate service-connected from non-service connected 
causes.  This is significant because the Court has stressed 
that if the manifestations of a service-connected disability 
cannot be separated from the manifestations of a non-service-
connected disability, all manifestations must be attributed 
to the service-connected condition.  Mittleider v. West, 
11 Vet. App. 181 (1998).

It is also significant that no medical evidence controverts 
the favorable medical opinions.  Thus, the Board need not 
compare the probative values of conflicting opinions to 
determine whether relative equipoise exists.  The competent 
medical evidence reflects that the service-connected 
disability has impacted the veteran's ability to exercise 
sufficiently to control his body weight, which led to obesity 
and ultimately to a worsening of his diabetes mellitus.  

With respect to the "proximate cause" requirement for 
secondary service connection, where a claimant's service-
connected disability aggravates, but is not the proximate 
cause of, a non-service-connected disability, service 
connection may be granted for that increment in severity of 
the non-service-connected disability attributable to the 
service-connected disability.  Allen, supra.  Thus, even if 
the service-connected disability is merely an aggravating 
factor, rather than the proximate cause, secondary service 
connection is still available. 

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  The 
claim for service connection for diabetes mellitus secondary 
to degenerative disc disease of the lumbar spine on an 
aggravation basis is therefore granted.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  


ORDER

Service connection for diabetes mellitus secondary to 
degenerative disc disease of the lumbar spine on an 
aggravation basis is granted.  


REMAND

In reference to the veteran's claim seeking an increased 
rating for his service-connected back disability, the rating 
criteria for the lumbar spine changed in September 2002 and 
again in September 2003.  The RO has neither notified the 
veteran of the changes nor considered the revised criteria.  
Moreover, the most recent VA orthopedic examination of the 
veteran's degenerative disc disease of the lumbar spine was 
performed in June 2003.  It appears that a current VA 
examination addressing the severity of all current 
neurological and orthopedic manifestations attributed to 
degenerative disc disease would be helpful prior to 
adjudication.  

A statement of the case addressing the rating assigned for 
lumbar spine degenerative disc disease was issued in 
September 2001.  No supplemental statement of the case 
addressing the lumbar spine rating has been issued since 
then.  Relevant evidence has been submitted since September 
2001 and the veteran has not waived his right to initial RO 
review of the evidence.  Thus, a remand will be necessary for 
initial RO consideration of this evidence.  Id

Further, the most recent supplemental statement of the case 
addressing the ratings assigned for coronary artery disease 
and for hypertension was issued in April 2002.  Relevant 
evidence has been submitted since that time and, except for a 
report of cardiac catheterization submitted by the veteran in 
May 2005, he has not waived his right to initial RO review of 
the evidence.  See 38 C.F.R. § 20.903(c); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The most recent VA examination of the veteran's coronary 
artery disease and hypertension was performed in February 
2002.  A May 2004 VA outpatient treatment report reflects 
lowered left ventricle ejection fraction.  Thus, a current 
examination to determine the severity of coronary artery 
disease and hypertension would be helpful prior to 
adjudication.  See Snuffer v. Gober, 10 Vet App. 400 (1997), 
and Caffrey v Brown, 6 Vet App 377, 381 (1994).  In Caffrey, 
the Court held that where evidence indicated a material 
change in the disability, a new medical examination was 
required. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following action:

1.  The AMC should attempt to obtain all 
records of VA and private medical 
treatment regarding the veteran's 
service-connected back disability, 
coronary artery disease and hypertension, 
that are not already in the claims file, 
since October 2004.  All records obtained 
should be added to the claims folder.  If 
VA records are not available, that fact 
should be entered in the claims file.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2005).   

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a VA cardiovascular 
examination, by an appropriate 
specialist.  The claims file should be 
made available to the examiner for 
review.  The examiner is asked to review 
the claims files and determine the 
current severity of the veteran's 
coronary artery disease and hypertension.  

3.  The AMC should also make arrangements 
for orthopedic and neurologic evaluation 
of the veteran's service-connected 
degenerative disc disease.  The claims 
file should be made available for review.  
The physicians are asked to review the 
claims files and determine the current 
severity of degenerative disc disease and 
all orthopedic and neurologic sequelae.  

Each examiner should offer a rationale 
for any conclusion in a legible report.  
If any question cannot be answered, the 
examiner should state the reason.

4.  After the development requested above 
has been completed to the extent 
possible, the AMC should review all 
pertinent evidence and readjudicate the 
claims of entitlement to a higher initial 
rating for coronary artery disease, for 
an increased rating for hypertension, and 
for an increased rating for degenerative 
disc disease of the lumbar spine.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The supplemental 
statement of the case should reflect 
consideration of the prior and the 
revised rating criteria of intervertebral 
disc syndrome.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

All claims remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


